—Order unanimously modified on the law and as modified affirmed with costs to petitioner in accordance with the following Memorandum: Supreme Court properly denied respondent’s motion to dismiss the petition. The 90-day time limit for commencing a proceeding to vacate or modify an arbitration award (CPLR 7511 [a]) did not begin to run when the award was delivered to the union representing petitioner; it began when the award was delivered to petitioner (see, Matter of Weeks v State of New York, 198 AD2d 615).
The court, however, should have granted petitioner’s application to modify the award on the ground that "the arbitrator[ ] ha[s] awarded upon a matter not submitted to [him]” (CPLR 7511 [c] [2]). The determination that petitioner "was properly terminated for insubordination” was beyond the scope of the issues submitted for arbitration by the parties. We modify the order on appeal, therefore, by granting the application to modify the award by striking that portion of the award. (Appeals from Order of Supreme Court, Monroe County, Stander, J. — Arbitration.) Present — Green, J. P., Fallon, Callahan, Doerr and Davis, JJ.